Name: Council Regulation (EEC) No 1449/86 of 13 May 1986 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  plant product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1449/86 of 13 May 1986 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 15 ( 1 ) of Regulation (EEC) No 1418 /76 (4) as last amended by Regulation (EEC) No 1007/86 (5), the threshold price for broken rice is calculated by reference to the threshold price for maize applicable for the first month of the marketing year ; Whereas Article 5 ( 1 ) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals (6), as last amended by Regulation (EEC) No 1355/86 (7), lays down that the threshold price for maize operative in March shall apply for July, August and September of the following marketing year ; whereas the method of calculating the threshold price for broken rice should therefore be adjusted . HAS ADOPTED THIS REGULATION : Article 1 Article 15 ( 1 ) of Regulation (EEC) No 1418 /76 is hereby replaced by the following : ' 1 . A threshold price for broken rice shall be fixed for the Community each year for the following marketing year, at a level between 130 and 140 % of the threshold price for maize applicable for the said marketing year, not incorporating the monthly increases .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN O OJ No C 53 , 7 . 3 . 1986, p. 15 . (J) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). (J) OJ No C 118 , 20 . 5 . 1986 , p. 1 . (4) OJ No L 166, 25 . 6 . 1976 , p. 1 . (s) OJ No L 93 , 9 . 4 . 1986, p. 3 . C) OJ No L 281 , 1 . 11 . 1975 , p. 1 . O OJ No L 118 , 7 . 5 . 1986, p. 1 .